Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/728,178 filed on 12/27/19. Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the terms “The present invention relates to” which should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Lines 11 & 12: “the radial direction”
There is insufficient antecedent basis for the claimed limitation.
Claim 7
Line 2: “the compression”
There is insufficient antecedent basis for the claimed limitation.
Claims 2-6 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2013/0205944 to Sudau et al.
Claim 1
Sudau discloses in Figs 40 & 48,
A lock-up device for a torque converter (e.g. 36) disposed between a front cover (e.g. 34) connected to an engine output side (e.g. not shown) and a turbine (e.g. T), comprising: an input member (e.g. 50) to which a torque is input from the front cover through a friction force (e.g. clutch 14); an output member (e.g. 62) connected to the turbine to be integrally rotated and provided to be relatively rotatable with respect to the input member; a first elastic member (e.g. 18) and a second elastic member (e.g. 16) elastically connecting the input member and the output member in a rotational direction, respectively; and a dynamic damper (e.g. 74, Fig 48) directly installed to the output member, wherein the first elastic member is disposed outside in the radial direction with respect to the second elastic member, and the dynamic damper is disposed between the first elastic member and the second elastic member in the radial direction (see Fig 48).
Claim 2
The lock-up device for the torque converter of claim 1, wherein the dynamic damper includes: an inertial mass body (e.g. 74) disposed to be in close contact with the output member so as to be relatively rotatable with respect to the output member; and a third elastic member (e.g. 64) elastically connecting the inertial mass body and the output member with respect to the rotational direction (e.g. operatively connected via 18 & 16), wherein the inertial mass body and the third elastic member are disposed to at least partially overlap the first elastic member with respect to a rotation axis direction when viewing in the radial direction (see Fig 48).
Claim 7
The lock-up device for the torque converter of claim 1, wherein the compression of the second elastic body is started after the first elastic body is maximally compressed by the rotation of the input member (see Fig 1. Torque is damped via 18 immediately after the clutch and 16 to follow).
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Okaji ‘359 teaches a torque converter with damper, but lacks the dynamic damper located between the two spring dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659